DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05 May, 2022 is acknowledged.  However upon further review and consideration, the restriction requirement mailed on 18 April, 2022 has been withdrawn.  Therefore, all claims are being examined in accordance with the office action below.  
Specification
The disclosure is objected to because of the following informalities: The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the longitudinal axis”.  There is insufficient antecedent basis for this limitation in the claim.  Further, claim 1 recites the limitation “developing along” that is not defined by the claim 1.   The specification fails to disclose the meaning of developing along.  For purpose of examination examiner will interpret “developing along” as  aligned in parallel with the longitudinal axis. 
Claim 4 recites the limitation “the thickness of the tick remover”.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination examiner will interpret “the thickness of the tick remover” as “a thickness of the tick remover”. 
Claim 5 recites the limitation “an ungulate”.  The term “ungulate” is not defined by Claim 1 and examiner is unclear if this is referring to the open hook or the slot or something else.  Additionally, the specifications fail to disclose the meaning of “an ungulate”.  For examination purposes, examiner will disregard the term “an ungulate passing” due to examiner not understanding the meaning of “an ungulate” .  
Claim 17 states “an opening” which is further stated in preceding claim 1.  It is unclear if the limitation is a double inclusion or if the limitation “an opening” refenced in claim 17 is different to the limitation “an opening” referenced in claim 1.  For purpose of examination, examiner interprets “an opening” in claim 17 as the same as “an opening” in claim 1.
Claims 2-3, 7, and 16 are rejected due to being dependent upon a rejected claim. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Webster (5,246,449).
Regarding Claim 8, A pull-out instrument (Ref. 110, Fig. 7, [col. 6, Line 48]) for incorporation into a pocket knife (Ref. 111, Fig. 7, [Col. 6, Line 48-49]), the pull-out instrument comprising of a planar element (See annotated Fig. 9 below) arranged to be mounted in rotation about an axis (See annotated Fig. 7 below) and to develop along the longitudinal axis of the pocket knife, the planar element comprises, an opening (Ref. 123, Fig. 8, [Col. 6, Line 65]) at a free end of the planar element (Ref. 121, Fig. 8, [Col. 6, Line 63]), the opening delimiting a space gradually widening towards the free end (Fig. 8).  

    PNG
    media_image1.png
    327
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    438
    media_image2.png
    Greyscale


Regarding Claim 10, Webster teaches the limitations of claim 8, as described above, and further teaches wherein the thickness of the planar element decreases from a rotary attachment point of the planar element (Fig. 9 annotated below) to the its free end (Fig. 7&9 shows the thickness decrease from the rotary attachment point to the free end).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (5,246,449) and Furukawa (5,400,451).
Regarding Claim 1, Webster teaches A multi-functional pocket knife (Ref. 111, Fig. 7, [Col. 6, Line 48-49]) comprising: a handle (See annotated Fig. 7 below), wherein the tools comprise a planar pulling tool (Ref. 110, Fig. 7, [col. 6, Line 48]) movable in rotation about one of the connection axes (See annotated Fig. 7 below) and developing along the longitudinal axis of the pocket knife (See annotated Fig. 7 below).  
Webster fails to explicitly teach the structure of the handle of the pocket knife.  Furukawa teaches a pocket knife with multiple tools and can be considered analogous art because it is within the same field of endeavor.  Furukawa further teaches the handle formed by two integral flanks (Ref. 101&102, Fig. 1, [Col. 4, Line 19]) providing at least one storage space (Fig. 2B) for tools each pivoting about connection axes (Ref. 108,109,&111, Fig. 1, [Col. 4, Line 28-29]) arranged at each end of the handle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle, as taught by Webster, with the handle formed by two integral flanks, as taught by Furukawa, since such a modification is merely an alternate equivalent structure to allow the storage of tools and holding of the device.  

    PNG
    media_image3.png
    177
    438
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    189
    472
    media_image4.png
    Greyscale


Regarding Claim 2, Webster as modified teaches the limitations of claim 1, as described above, and Webster further teaches wherein the planar pulling tool is a tick remover (Ref. 112, Fig. 7, [Col. 6, Line 51]) comprising an opening (Ref. 123, Fig. 8, [Col. 6, Line 65]) at a free end of the tick remover (Ref. 121, Fig. 8, [Col. 6, Line 63]), the opening delimiting a space gradually widening towards the free end (Fig. 8).

Regarding Claim 4, Webster as modified teaches the limitations of claim 2, as described above, and Webster further teaches wherein the thickness of the tick remover decreases from a rotary attachment point of the tick remover (Fig. 9 annotated below)  to the free end of the tick remover (Fig. 7&9 shows the thickness decrease from the rotary attachment point to the free end).  

    PNG
    media_image5.png
    327
    558
    media_image5.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wester as modified as applied to claim 1-2, and 4  above, and further in view of Glaesel (2006/0271069).
Regarding Claim 3, Webster as modified teaches the limitations of claim 2, as described above,  but fails to explicitly teach the tick remover is elastically deformable.  Glaesel teaches a tick remover with an opening at a distel end and can be considered analogous art because it is within the same field of endeavor.  Glaesel teaches wherein the free end of the tick remover is elastically deformable ([0033-0034] describes the tool to be made of flexible plastic) in flexion with respect to the plane of the tick remover (Fig. 4&5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover tool, as taught by Webster as modified, with an elastically deformable material, as taught by Glaesel, since such a modification is merely an alternate equivalent structure to allow good contact with the tick when removed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wester as modified as applied to claim 1-2, and 4  above, and further in view of Dallas (2004/0003472).
Regarding Claim 5, Webster as modified teaches the limitations of claim 2, as described above, but fails to explicitly teach the tick remover with a griping member.  Dallas teaches a pocket knife with multiple pull out tools.  Dallas teaches a wherein the tick remover comprises a gripping member (See annotated Fig. 1 below), Examiner interprets a griping member as a slot based upon the specifications pg. 4, Line 34) adjacent to an ungulate passing through the tick remover.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Webster as modified, with a gripping member, as taught by Dallas, to allow the user to more easily pull out the device from the handle of the pocket knife.  

    PNG
    media_image6.png
    506
    644
    media_image6.png
    Greyscale


Claim 6 and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Wester as modified as applied to claim 1-2, and 4  above, and further in view DE ‘288 (DE 20 2008 003 288 U1).
Regarding Claim 6, Webster as modified teaches the limitations of claim 2, as described above, but fails to explicitly teach the tick remover comprising an optical instrument.  DE ‘288 teaches a tick remover with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  DE ‘288 teaches wherein the tick remover comprises an optical instrument (Ref. 4, Fig. 1, [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Webster as modified, with an optical instrument, as taught by DE ‘288, to add functionality by allowing the tick be easier identified and seen.  

Regarding Claim 16,  Webster teaches the limitations of claim 6, as described above, and DE 288’ further teaches wherein the optical instrument comprises a magnifying glass (Ref. 4, Fig. 1, [0011]).  

Regarding Claim 17, Webster teaches the limitations of claim 16, as described above, and Webster further teaches wherein the planar pulling tool comprises an opening (Ref. 123, Fig. 8, [Col. 6, Line 65]) at a free end of the planar pulling tool (Ref. 121, Fig. 8, [Col. 6, Line 63]), and the opening in the form of a V-shape (Fig. 8).  DE 288’ further teaches the magnifying glass is inserted upstream of the opening in the form of a V-shape (Fig. 2 shows the magnifying glass placed upstream from the opening).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wester as modified as applied to claim 1-2, and 4  above, and further in view Elsner (2005/0081302).
Regarding Claim 7, Webster as modified teaches the limitations of claim 2, as described above, but fails to explicitly teach the tick remover is moveable in translation.   Elsner teaches a multifunctional pocket knife with multiple pull out tools and can be considered analogous art because it is within the same field of endeavor.  Elsner teaches a pocket knife with a removable USB with a coupling device (Ref. 30, Fig. 13, [0084]).  The coupling device allows the USB to be detached from the pocket knife and movable in translation from the axis of rotation of the USB.  This provides further functionality of the tool by allowing greater range of motion of the tool and the ability to be used independently to the multifunctional pocket knife.  Using this teaching it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Westerter, to be movable in translation from an axis of rotation, as taught by Elsner, to increase functionality of the multifunctional pocket knife by allowing the tick remover to be used in combination or alone.

Claim 9 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wester as applied to claims 8 and 10 above, and further in view of Glaesel (2006/0271069).
Regarding Claim 9, Webster teaches the limitations of claim 8, as described above, but fails to explicitly teach the planar element is elastically deformable.  Glaesel teaches a planar element with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  Glaesel teaches wherein the free end of the planar element is elastically deformable ([0033-0034] describes the tool to be made of flexible plastic) in bending with respect to the plane of the planar element (Fig. 4&5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover tool, as taught by Webster as modified, with an elastically deformable material, as taught by Glaesel, since such a modification is merely an alternate equivalent structure to allow good contact with the tick when removed.

Regarding Claim 13, Webster teaches the limitations of claim 8, as described above, but fails to explicitly teach the planar element made of a polymer material.  Glaesel teaches a planar element with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  Glaesel teaches wherein the planar element is made of a polymer material ([0034] describes the tool can be made of a flexible plastic).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planar tool, as taught by Webster, to be made of a flexible polymer material, as taught by Glaesel, since such a modification is merely an alternate equivalent structure to allow the planar tool to bend and form to the skin to remove ticks.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wester as modified as applied to claim 1-2, and 4  above, and further in view Dallas (2004/0003472) and Elsner (2005/0081302). 
Regarding Claim 11, Webster teaches the limitations of claim 8, as described above, but fails to explicitly teach a gripping member.  Dallas teaches a pocket knife with multiple pull out tools and can be considered analogous art because it is within the same field of endeavor.  Dallas teaches comprising a gripping member (See annotated Fig. 1 below), Examiner interprets a griping member as a slot based upon the specifications pg. 4, Line 34) adjacent to an ungulate passing through the planar element on either side.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Webster as modified, with a gripping member, as taught by Dallas, to allow the user to more easily pull out the device from the handle of the pocket knife.
Webster as modified fails to explicitly teach the planar element is movable in translation.  Elsner teaches a multifunctional pocket knife with multiple pull out tools and can be considered analogous art because it is within the same field of endeavor.  Elsner teaches a pocket knife with a removable USB with a coupling device (Ref. 30, Fig. 13, [0084]).  The coupling device allows the USB to be detached from the pocket knife and movable in translation from the axis of rotation of the USB.  This provides further functionality of the tool by allowing greater range of motion of the tool and the ability to be used independently to the multifunctional pocket knife.  Using this teaching it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planar element, as taught by Webster, is arranged to be removably mounted in translation from an axis of rotation, as taught by Elsner, to increase functionality of the multifunctional pocket knife by allowing the tick remover to be used in combination or alone.

    PNG
    media_image6.png
    506
    644
    media_image6.png
    Greyscale


Claim 12 and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Wester as modified as applied to claim 8 and 10  above, and further in view DE ‘288 (DE 20 2008 003 288 U1).
Regarding Claim 12, Webster teaches the limitations of claim 8, as described above, but fails to explicitly teach a gripping member.  DE ‘288 teaches a tick remover with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  DE ‘288 teaches comprising an optical instrument (Ref. 4, Fig. 1, [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Webster as modified, with an optical instrument, as taught by DE ‘288, to add functionality by allowing the tick be easier identified and seen.  

Regarding Claim 14,  Webster teaches the limitations of claim 12, as described above, and DE 288’ further teaches wherein the optical instrument comprises a magnifying glass an optical instrument (Ref. 4, Fig. 1, [0011]).  

Regarding Claim 15, Webster teaches the limitations of claim 14, as described above, and Webster further teaches wherein the opening in the form of a V-shape (Fig. 8).  DE 288’ further teaches wherein the magnifying glass is inserted upstream of the opening in the form of a V-shape (Fig. 1 shows the magnifying glass placed upstream from the opening).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Von Der Heyde (5,998,762), Farsworth (2016/0278811), Poremba (10,980,572), Henke (2020/0189087), Lazenby (2019/0381647), and Pabari (2011/0009881) teach multifunctional pocket knives and tick removers and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723